Citation Nr: 0021996	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-20-313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable evaluation for a left ear 
hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1985.

This appeal arose from a May 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDING OF FACT

The service-connected left ear hearing loss is manifested by 
an average pure tone threshold at 1,000, 2,000, 3,000 and 
4,000 hertz of 59 decibels (dB).  Speech discrimination 
ability is 72 percent in the left ear.



CONCLUSION OF LAW

The criteria for a compensable evaluation for the service-
connected left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including § 4.85, Code 6101 ( 1998 & 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Evaluations of unilateral defective hearing range 
from noncompensable to a 10 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by a pure tone 
audiometry test in the frequencies of 1,000, 2,000, 3,000 and 
4,000 cycles per second.  The rating schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal auditory acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, Part 4, Codes 6100-6110 
(1998 & 1999).

In situations where service connection has been granted for 
defective hearing involving only one ear and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal.  In 
such situations, a maximum 10 percent evaluation is 
assignable where the hearing in the service-connected ear is 
at level X or XI.  38 C.F.R. § 4.85, Part 4, Codes 6100-6101 
(1998 & 1999); VAOPGCPREC 32-97 (August 29, 1997).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The evidence of record indicates that the veteran has been 
service-connected for a left ear hearing loss disability 
since 1985.  He was examined by VA in October 1996.  At that 
time, his speech discrimination was 80 percent in the left 
ear and the pure tone threshold average at 1,000, 2,000, 
3,000 and 4,000 hertz in the left ear was 63.75 dB.  During a 
VA examination conducted in January 1999, his left ear speech 
discrimination ability was 72 percent and the pure tone 
threshold average at 1,000, 2,000, 3,000 and 4,000 hertz 59 
dB.  

Pursuant to the schedule for rating disabilities, which were 
amended effective June 10, 1999, the defective auditory 
acuity in the left ear is a Level V under both the old and 
new regulations.  See Table VI, 38 C.F.R. § 4.85 (1998 & 
1999).  Under both regulations, the right ear, which is not 
service-connected, is considered to be normal for VA 
purposes.  Accordingly, no more than the 0 percent evaluation 
currently assigned is warranted under either the old or the 
new schedule for rating disabilities.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected left ear hearing loss.



ORDER

A compensable evaluation for the service-connected left ear 
hearing loss is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


